DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered. 

Response to Amendment

The Amendments filed 11/18/2021 responsive to the Office Action filed 09/20/2021 has been entered. Claim 9 has been amended. New claim 13 has been added. Claims 1-8 were previously withdrawn. Claims 1-13 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments page 5 filed 11/18/2021, with respect to the rejection of claim 9 under 103 rejection have been fully considered and are addressed in the revised rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Feygin et al. (US 5,876,550-of record).

With respect to claims 9 and 12-13, Feygin teaches an apparatus for making a three-dimensional laminated object (“the laminated object manufacturing (LOM) system”, Co 12 li 30-31, “LOM 420”, Co 35 li 45 and Fig. 58), said apparatus comprising:
a work station (“support cylinder 462”, Co 36 li 2);
a feeder (“two rollers 430 and 432”) adapted to feed a plurality of sheet substrates onto said work station, wherein the sheet substrates are provided in a continuous manner, said feeder including two rollers rotatably, the sheet substrates being connected between and transferred by said rollers (“The machine (420) feeds a ribbon (428) over two rollers(430) and (432) which maintain the height of the ribbon (428) in the proper location to be added to the stack (434).”, Co 35 li 49-51); and

wherein said feeder continuously feeds the sheet substrates onto said work station, said cutter cutting the one of the sheet substrates along a second contour (Fig. 58).
Even though Feygin does not mention a mainframe in the apparatus, Feygin’s machine 420 has an interior 426 (Co 35 li 47-48), which implies Feygin’s machine 420 inherently has a mainframe that includes and supports other structures therein. Alternatively, one would have found it obvious to provide a mainframe in order to support and mount other structures in the machine.

Feygin further teaches a curer (“a UV lamp 450”) disposed adjacent to said cutter and above said work station, and adapted to cure an adhesive layer of the one of the sheet substrates (“a UV lamp (450) may be positioned above the stack (434) to assist in the bonding process.”, Co 35 li 58-60), said curer curing the adhesive layer of the one of the sheet substrates within the second contour to bond the one of the sheet substrates to the previous one of the sheet substrates so as to form the three-dimensional 
In other embodiment of LOM machine (Fig. 43), Feygin teaches that once the cross-section slice is pressed against the stack, the second laser (130) turns on, its beam is manipulated by a scanner to scan the bottom surface of the cross-section slice within the area to be attached to the stack, such as portion (136), and the intensity and the speed of motion of the beam from the second laser (130) has to be adjusted to melt the brazing layer (Co 30 li 33-37 and 46-48). Feygin further teaches that an apparatus for manufacturing a three-dimensional object from laminations includes computer based means for defining the geometry of the laminations and for controlling the operation of lamination forming means (Co 5 li 29-30 and 36-39), that is the second laser (130) would be digitally operated by computer based means.
Thus, one would have found it obvious to replace the UV lamp to the laser (130) with the scanner operated by computer based means (one would have found it obvious to provide the UV laser for the purpose of curing the UV curable adhesive.) in order to adjust the intensity and the speed of motion of the beam from the laser to cure the adhesives in a portion.

Therefore, one would have found it obvious to substitute the XY positioner (454) with the laser (470) (cutter) and the roller (446) in Fig. 59 for the XY positioner (454) with the laser (436), mirrors (440, 442), prism lens system (444), and the roller (446) in Fig. 58 in order to avoid the expense of another drive means and separate rails. For the same purpose, one would have found it obvious to mount the laser (130) (curer) directly to the XY positioner (454) in order to avoid the expense of another drive means and separate rails.
It is noted that the limitation “operations of said cutter and said curer overlap in time” in lines 19-20 is an intended use since the modified apparatus taught by Feygin is capable of performing the claimed operation. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).

With respect to claim 11, Feygin as applied to claim 9 above teaches a pressure and heat roller (“the hot roller (446)”, Co 35 li 58; “the compressing roller . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Feygin et al. (US 5,876,550-of record) as applied to claim 9 above, and further in view of Sugai (US 2017/0182763-of record).

With respect to claim 10, Feygin as applied to claim 9 above further teaches that instead of the ribbon feed to a waste roller (476) as shown in FIG. 58, in a modified LOM (520) shown in Fig. 63 a piece (528) is cut from the ribbon (526) by the laser (490) and placed on the stack (496), and the waste (498) can be retained on the roller (486) for later removal by the doctor knife (500) (Co 36 li 32-33, 44-46, and 58-65), and the border (616) thereof could be a ribbon with cutting thereon being done over a waste receptacle so that the waste falls directly into a waste container (Co 37 li 56-58), but does not specifically teach that the waste container is movably mounted to said mainframe and disposed adjacent to said work station.
Sugai relates to a 3D printer that discharges a liquid material (Pa [0004]), and teaches a collecting unit 140 (“gutter”) to collect the second liquid droplets L2 which is not involved in formation process (Pa [0050]) and further teaches that the receptacle 141 of the collecting unit 140 is configured to move in the horizontal and vertical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Feygin with the teachings of Sugai so that the one would movably mount the waste container to the mainframe adjacent to the work station, especially adjacent to the roller 486 and the doctor knife 500 (Fig. 63), for the purpose of receiving the waste 498 so as to prevent it from lading on the sheet substrates.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YUNJU KIM/Examiner, Art Unit 1742